Citation Nr: 0106829	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-02 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Assignment of initial rating for post-traumatic stress 
disorder (PTSD), initially rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 


REMAND

A preliminary review of the record shows that additional 
development by the RO is necessary before the Board may 
proceed with appellate review.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The record shows that the RO granted service 
connection for PTSD in a June 1999 rating decision and 
assigned a 30 percent rating effective from July 1998.  The 
RO confirmed and continued this rating in a December 1999 
rating decision.

In relation to the present appeal, a VA mental disorders 
examination was performed in April 1999.  The Axis I 
diagnoses were PTSD and polysubstance abuse, and the VA 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 60-65.  However, as indicated in the report, the VA 
examiner did not have the veteran's claims file for review.  
In addition, the VA examiner indicated that the GAF score 
included consideration of psychiatric disability due to a 
history of polysubstance dependence (heroin, cocaine, 
alcohol), without a clear opinion as to whether such 
diagnosis of polysubstance dependence was etiologically 
related to the veteran's PTSD.  The VA examiner did not 
clarify whether the impairment attributable to mental 
disorder included the symptomatology attributable to 
(heretofore non-service-connected) polysubstance dependence. 

At a subsequent VA mental disorders examination in November 
1999, the VA examiner again did not have the veteran's claims 
file.  The veteran was diagnosed with PTSD and substance 
abuse disorder (alcohol and cocaine) and was assigned a GAF 
score of 45.  The examiner opined that the severity of the 
veteran's mental disorder made him unemployable.  However, 
the VA examiner did not clarify whether the impairment 
attributable to mental disorder included the symptomatology 
attributable to (heretofore non-service-connected) substance 
abuse disorder.  Similarly, a private physician's opinion 
dated in May 1998 was that the veteran was totally and 
permanently disabled for gainful employment; however, the 
private physician considered a non-service-connected seizure 
disorder (which required medication) and non-service-
connected dermatitis as part of the disabilities causing 
unemployability.  

During the pendency of this appeal, the U.S. Court of Appeals 
for the Federal Circuit held that a veteran may receive 
compensation for alcohol or drug-related disabilities arising 
secondarily from a service-connected disability, and that 
alcohol or drug related disabilities may be used as evidence 
of the increased severity of a service-connected disability.  
See Allen v. Principi, No. 99-7199 (February 2, 2001).  
Neither the April 1999 VA examination report nor the November 
1999 VA examination report clearly delineates the 
relationship, if any, between the veteran's service-connected 
PTSD and diagnosed substance abuse disorder/polysubstance 
dependence.  The Board finds that further medical opinion 
would assist in determining the current level of severity 
attributable to the veteran's service-connected PTSD, 
including whether any diagnosed substance abuse disorder is 
etiologically related to (that is, caused or aggravated by) 
service-connected PTSD.  

The Board finds that the issue of initial rating assignment 
for PTSD (including any secondary polysubstance 
abuse/dependence disability, or increased PTSD symptomatology 
due to or polysubstance abuse/dependence) is inextricably 
intertwined with the other appealed issue of entitlement to a 
TDIU.  The initial assignment of rating for PTSD, including 
recognition of all disability associated with PTSD, could 
affect the outcome of the claim for a TDIU.  See Harris v. 
Derwinski, 1 Vet. App. 180, 182-83 (1991); Hoyer v. 
Derwinski, 1 Vet. App. 208, 209-10 (1991).  

As to the veteran's claim for TDIU, his service-connected 
disabilities consist of  PTSD, initially rated as 30 percent 
disabling, shell fragment wound of the left wrist, rated as 
10 percent disabling, and shell fragment wounds of the left 
and right knees, both rated as noncompensably disabling, for 
a combined schedular rating of 40 percent.  The law provides 
that a total disability rating may be assigned where the 
schedular rating is less than total and when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2000).

A veteran who fails to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a) (2000) may still prevail in a 
TDIU claim if he is able to meet the requirements of 38 
C.F.R. § 4.16(b) (2000).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Services, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a) (2000). 

In addition, in a claim for TDIU, the Board may not reject 
the claim without producing evidence, as distinguished from 
mere conjecture, that the veteran's service-connected 
disabilities do not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, 7 Vet. App. 
at 297, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect service-connected 
disability has on a veteran's ability to work.  

In view of the foregoing, the Board finds that the previous 
VA examinations in April 1999 and November 1999 are 
inadequate for rating purposes, and that the veteran should 
be reexamined by VA, as specified in greater detail below.  
Specifically, the examiners must review the claims file, and 
offer pertinent opinions as to the degree of disability 
attributable to service-connected PTSD, the etiology of the 
veteran's substance abuse disorder/dependence, and whether 
the veteran is unemployable due to solely to service-
connected disabilities.

Therefore, the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his service-
connected disabilities, and that he 
furnish signed authorizations for release 
to VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  

2.  The veteran should be afforded 
appropriate VA medical examinations in 
order to thoroughly evaluate his service-
connected disabilities and to identify 
all symptomatology attributable to those 
disorders.  The claims folder and a copy 
of this remand must be made available to 
and be thoroughly reviewed by the 
examiners, and the examiners should 
indicate in the report that the claims 
file has been reviewed.  

In particular, the examiner should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
service-connected PTSD has caused or 
aggravated his substance abuse 
disorder/polysubstance dependence.  The 
examiners should assess the relative 
degree of industrial impairment, in light 
of the veteran's recorded medical, 
educational, and vocational history.  The 
examiners must express opinions as to the 
degree of interference with ordinary 
activities, including the ability to 
obtain and maintain gainful employment, 
caused solely by the veteran's service-
connected disabilities, as distinguished 
from his non-service-connected disorders, 
without regard to the age of the veteran.  
The examiner(s) should render an opinion 
as to whether it is at least as likely as 
not that the veteran's service-connected 
disabilities render him unable to obtain 
or maintain substantially gainful 
employment.  The examiners must provide a 
complete rationale for all conclusions 
and opinions.

3.  The RO should then review the 
examination reports to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998) (a remand 
by the Board confers upon a claimant, as 
a matter of law, the right to compliance 
with remand orders).  

4.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

5.  Following the completion of the 
foregoing, the RO should readjudicate the 
issues of assignment of initial rating 
for PTSD (including whether any diagnosed 
disability of substance abuse is 
secondarily caused or aggravated by 
PTSD), and entitlement to a TDIU.  If any 
of the benefits sought on appeal remains 
denied, the RO should furnish the veteran 
and his attorney with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this REMAND is to assist the veteran in the 
development of his claims.  The Board intimates no opinion, 
either factual or legal, as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



